PER CURIAM
Defendant appeals his conviction on two counts of tampering with drug records. ORS 167.212. The evidence showed that defendant presented two forged prescriptions to a druggist to obtain prescription drugs. The court entered separate sentences on each count. Defendant contends that he should have been convicted and sentenced on only one charge. The state concedes that the court erred. We agree. See State v. Welch, 264 Or 388, 505 P2d 910 (1973), State v. Homer, 22 Or App 328, 538 P2d 945, rev den (1975).
Reversed and remanded with instructions to vacate the conviction and sentence on Count II of the indictment and for resentencing.